
	

115 S1998 IS: ARC-CO Improvement Act
U.S. Senate
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1998
		IN THE SENATE OF THE UNITED STATES
		
			October 24, 2017
			Ms. Heitkamp (for herself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Act of 2014 to reduce county yield disparities for agriculture risk
			 coverage.
	
	
 1.Short titleThis Act may be cited as the ARC-CO Improvement Act. 2.County yield disparities (a)Actual crop revenues Section 1117(b) of the Agricultural Act of 2014 (7 U.S.C. 9017(b)) is amended—
 (1)in paragraph (1)(A), by inserting (including any adjustments under paragraph (3)) after Secretary; and (2)by adding at the end the following:
					
						(3)County yield disparities
 (A)In generalIn the case of county coverage, the Secretary may adjust county yields under paragraph (1)(A) to reduce disparities between neighboring and nearby counties with similar soils and climate that cannot be explained by a localized weather event.
 (B)Aggregate estimated paymentThe Secretary shall ensure that all adjustments made under this paragraph are balanced so the aggregate amount of payments made under this section as a result of the adjustments for a crop year do not increase.
							(C)Options
 (i)In generalIf the Secretary makes adjustments under this paragraph, the Secretary shall make the adjustments in accordance with clause (ii) or (iii).
								(ii)Variations within a State
 (I)In generalSubject to subparagraph (B), the Secretary shall allow State committees of the Farm Service Agency to review and recommend adjustments to the initial yield estimates before the adjustments become final to reduce unexplained variation between neighboring or nearby counties with similar soils and climate.
 (II)Review and approvalThe Secretary shall review and approve or reject adjustments recommended under subclause (I) before the adjustments become final.
									(iii)Variations along State boundaries
 (I)In generalSubject to subparagraph (B), the Secretary shall allow State committees of the Farm Service Agency or the national office of the Farm Service Agency, in consultation with affected State committees, to review and recommend adjustments to the initial yield estimates before the adjustments become final to reduce unexplained variation between counties in neighboring States.
 (II)Review and approvalThe Secretary shall review and approve or reject adjustments recommended under subclause (I) before the adjustments become final..
 (b)Additional duties of the SecretarySection 1117(g) of the Agricultural Act of 2014 (7 U.S.C. 9017(g)) is amended— (1)in paragraph (3), by striking and after the semicolon at the end;
 (2)in paragraph (4)(B), by striking the period at the end and insert a semicolon; and (3)by adding at the end the following:
					
 (5)in the case of county coverage, prioritize the use of yields from sources that provide the greatest geographic coverage of county-level data from the same source; and
 (6)in the case of county coverage— (A)use the yield, benchmark revenue and payment rate based on the county of the physical location of the farm; and
 (B)in the case of a farm that crosses county boundaries— (i)split the base acres on a pro rata basis based on the relative quantity of cropland in each county; and
 (ii)calculate any payments on that same pro rata basis..  